EXHIBIT 10.35

 

Deferred Stock Units Agreement

 

This Agreement made and entered into this          day of             , 200_ by
and between Motorola, Inc. (“Motorola”) and the undersigned Non-Employee
Director (“Director”) of the Motorola Board of Directors (“Board”).

 

Whereas, Director is acquiring the right to receive shares of Motorola Common
Stock in the future in the form of Deferred Stock Units; and

 

Whereas, this right to receive Deferred Stock Units is conditioned upon the
Director executing and delivering to Motorola an agreement evidencing the terms,
conditions and restrictions applicable to the Deferred Stock Units.

 

Now Therefore, Motorola and Director mutually agree as follows:

 

1. The Deferred Stock Units that are subject to this Agreement are being issued
to Director pursuant to the Non-Employee Directors Stock Plan (“Directors Plan”)
or the Motorola Omnibus Incentive Plan of 2003 (“2003 Plan”). The terms and
conditions of the Directors Plan and the 2003 Plan shall apply to this Agreement
to the extent applicable. If a term is used but not defined, it has the meaning
given such term in the applicable Directors Plan or 2003 Plan.

 

2. The Deferred Stock Units that are subject to this Agreement will be all of
the Deferred Stock Units purchased by Director pursuant to the Plan and the
Election Form executed by Director that is on file with Motorola.

 

3. The Deferred Stock Units may not be sold, assigned, transferred, pledged or
encumbered by Director at any time.

 

4. Upon the termination of the Director’s service on the Board, the Company
shall deliver to the Director a certificate representing a number of shares of
Motorola Common Stock equal to the number of Deferred Stock Units then credited
to the Director’s account, plus a cash payment equal to the value of any
fractional Unit so credited.

 

5. Upon Motorola’s payment of a dividend with respect to its Common Stock:

 

  (a) If the Director elected to receive dividends currently, the Director will
receive a cash payment equal to the cash dividend the Director would have
received had the Director owned a number of shares of Motorola Common Stock
equal to the number of Deferred Stock Units then credited to his or her account;
or,

 

  (b) If the Director elected to receive dividend equivalents, the number of
Deferred Stock Units credited to the Director shall be increased by the number
obtained by dividing the amount of dividend the Director would have received had
the Director owned a number of shares of Motorola Common Stock equal to the
number of Deferred Stock Units then credited to his or her account by the
closing price of the Motorola Common Stock on the day before the date of the
dividend payment, as reported for the New York Stock Exchange-Composite
Transaction in The Wall Street Journal, Midwest Edition.

 



--------------------------------------------------------------------------------

In the event a dividend is paid in shares of stock of another company or in
other property:

 

  (a) If the Director elected to receive dividends currently, the Director will
receive such shares or property equal to the number of shares of that company or
the amount of property which would have been received had the Director owned a
number of shares of Motorola Common Stock equal to the number of Deferred Stock
Units credited to his or her account; or,

 

  (b) If the Director elected to receive dividend equivalents, the Director will
be credited with the number of shares of that company or the amount of property
which would have been received had the Director owned a number of shares of
Motorola Common Stock equal to the number of Deferred Stock Units credited to
his or her account and any such shares and property shall be delivered to the
Director upon termination of the Director’s service on the Board.

 

6. If the number of outstanding shares of Motorola Common Stock is changed as a
result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Deferred Stock Units subject to this
award shall be adjusted to correspond to the change in the outstanding shares of
Common Stock.

 

7. The Director shall have no rights as a stockholder of Motorola with respect
to the Deferred Stock Units including the right to vote and to receive dividends
and other distributions until delivery of certificates representing shares of
Common Stock in satisfaction of the Deferred Stock Units.

 

8. No assets or shares of Common Stock shall be segregated or earmarked by
Motorola in respect of any Deferred Stock Units granted hereunder. The grant of
Deferred Stock Units hereunder shall not constitute a trust and shall be solely
for the purpose of recording an unsecured contractual obligation of the Company.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware except to the extent that any federal law otherwise
controls.

 

In Witness Whereof, the parties have executed this Agreement on the date first
above-written.

 

       

Motorola, Inc.

       

By:

   

Signature of Director

                   

Title:

   

Name of Director (Please Print)

           

 

2